Citation Nr: 1410240	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, with confirmed service in the Republic of Vietnam.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability was raised by the record in December 2010, by a private medical record.  This issue has not been developed for appellate review, and is therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The evidence of record shows posttraumatic stress disorder (PTSD) and dysthymic disorder due to the Veteran's active military service.


CONCLUSION OF LAW

PTSD and dysthymic disorder were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran contends that he is entitled to service connection for posttraumatic stress disorder (PTSD) due to fear of hostile military activity while on active duty in the Republic of Vietnam.  Consistent with caselaw and the Veteran's description of his claimed disorder, the claim included entitlement to service connection for any and all psychiatric disorders for which service connection is reasonably raised by the record during the course of the claim and appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's service treatment records are negative for any complaints of, or treatment for, psychiatric symptoms while on active duty.  

A December 2010 statement from the Veteran's private psychiatrist, E. H., M.D., reported diagnoses of chronic PTSD and dysthymic disorder caused by "Viet Nam Stressors."  Dr. E.H. reported Vietnam service-related stressors of rocket and mortar attacks and seeing dead bodies that resulted in nightmares "immediately after Viet Nam."  The Veteran's symptoms included nightmares, flashbacks with reminders, occasional panic attacks, average sleep of four to five hours per night, intrusive thoughts, hypervigilance, severely impaired recent memory, anger, sadness, fear, weekly hallucinations and illusions, depression "75% of the time with low energy and little interest in things," crying spells, and feeling of helplessness.  Dr. E.H. found the Veteran "severely compromised in his ability to sustain social relationships and his is unable to sustain work relationships."

In a May 2011 statement by the Veteran, he reported a PTSD stressor of being under attack in Vietnam in July 1969, experiencing mortar and rocket fire, witnessing wounded soldiers, and being afraid of getting ambushed that resulted in ongoing nightmares and panic attacks ever since. 

In a June 2011 VA examination, the Veteran reported daily depressed mood with an onset of his current depressive episode about one year prior.  He noted that he had depressive symptoms as a child and in 1969, when he separated from his first wife.  The Veteran's symptoms included a lack of interest in activities, fatigue, feelings of worthlessness, crying spells three to four times per month, sleep impairment, passive suicidal ideation, and anxiety related to driving.  He reported that he feared for his life when he saw dead bodies and encountered mortar and rocket attacks in Vietnam while transporting food for the mess hall.  The VA examiner diagnosed recurrent major depressive disorder, moderate, and opined that it was less likely than not related to his fear of hostile military activity in Vietnam because his current depressive episode reportedly began about one year prior and his other depressive episodes occurred prior to military service.

In a July 2011 statement from Dr. E.H., the Veteran's chronic PTSD and dysthymic disorder due to stressors in Vietnam were confirmed.  Dr. E.H. reported the Veteran's symptoms as weekly nightmares, flashbacks, panic attacks, sleep impairment, intrusive thoughts, startles easily, hypervigilance, severe recent memory impairment, hallucinations, illusions, feelings of helplessness.  The Veteran also had almost constant anger, sadness, and fear without understanding why and was depressed about 90 percent of the time, with crying spells 30 percent of the time.

Based on the foregoing, the Board concludes that the Veteran's current psychiatric disability is related to his active military service.  

Dr. E.H.'s private medical statements from December 2010 and July 2011 linked the Veteran's dysthymic disorder to military service in Vietnam.  Additionally, in May 2011, the Veteran reported that his nightmares and panic attacks began after service in Vietnam and have continued since.  

The Board acknowledges that the June 2011 VA examination report does not support the Veteran's claim.  However, the June 2011 VA opinion is of little probative value as the etiology opinion provides inadequate rationale for why the Veteran's dysthymic disorder is not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA psychologist's negative rationale is inadequate because it relied, in part, on a finding that the Veteran's depressive episodes began prior to military service to determine that the Veteran's psychiatric disorder was not related to his military service.  However, the Veteran's entrance examination and report of medical history were negative for psychiatric disorders.  See 38 U.S.C.A. § 1111 (West 2002) (veterans are presumed to be in sound medical condition at time of entry into service except for defects actually noted when examined for entry into service.).  Consequently, the June 2011 opinion was predicated on an incomplete or incorrect factual basis and, thus, is not probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, the preponderance of the probative evidence supports the Veteran's claim and therefore, service connection for a psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD and dysthymic disorder is granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


